Appeal from a judgment of the Ontario County Court (Frederic T. Henry, Jr., J.), entered February 9, 2001. The judgment convicted defendant, upon a jury verdict, of robbery in the first degree (two counts) and assault in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: We reject the contention of defendant that County Court erred in denying his motion to suppress his state*1022ments and items of physical evidence obtained by police officers following an allegedly illegal stop. The record establishes that the police officers lawfully stopped the minivan in which defendant was a passenger based upon a reasonable suspicion of criminal activity (see People v Russ, 292 AD2d 862 [2002], lv denied 98 NY2d 713, 99 NY2d 539 [2002]). Contrary to the further contention of defendant, he was not denied effective assistance of counsel (see People v Baldi, 54 NY2d 137, 147 [1981]). Present—Pigott, Jr., P.J., Green, Pine, Wisner and Lawton, JJ.